United States Court of Appeals
                     For the First Circuit

No. 11-2281

                        STACEY HIGHTOWER,

                      Plaintiff, Appellant,

                               v.

    CITY OF BOSTON; EDWARD DAVIS, Boston Police Commissioner;
                  COMMONWEALTH OF MASSACHUSETTS,

                     Defendants, Appellees.




                          ERRATA SHEET


     The opinion of this Court issued on August 30, 2012, is
amended as follows:

     On page 11, line 4, "Mass. Gen. Laws" is changed to "id.".

     On page 13, line 18, "with" is changed to "within".